DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 7/7/22 have been fully and carefully considered.
Considering the claim rejection under 35 USC 102(a)(1) over Gentry et al (US 6,616,831), applicant argues that Gentry, fails to anticipate or make obvious, all limitations of the claim, as amended, particularly wherein the claimed second distillation column having second supply line is being “independent of the first supply line” of the first distillation column, because Gentry shows the supply line to columns 20 and 30 relied upon in Fig 8 split from the same line (see arguments page 5, last paragraph through page 8, 3rd paragraph). This is found persuasive in part, however relying upon a broader understanding and interpretation of Gentry, the skilled artisan before the effective filing date of the invention knew that all industry distillation columns, as depicted in Fig 8 of Gentry, are operated with appropriate control components, such as valves, flowmeters, etc to ensure proper operation of the distillation column and ensure proper separation, therefore the two separate inlet lines to the separate distillation columns 20, 30 of Gentry would, under broadest reasonable interpretation, be understood to be “independent” because they would have attendant control components to control the respective columns, as was standard before the effective filing date of invention. Therefore the claim rejections are modified to a rejection under 35 USC 103 and the action made Final.
Considering the claim rejections under 35 USC 103 over Donaldson et al (US 2016/0199754) taken in combination with Kobayashi et al (US 2003/0027947) and Yoo et al (KR 20180079701), applicant argues that Donaldson would not be fairly combined with Kobayashi or Yoo, to arrive at the claimed method because Donaldson only recovers organic solvent from the last column, and does not recover from the first and second columns, as required by the claimed (see arguments page 13), and that the instant process requiring the separate mixed solutions would not be an obvious modification of Donaldson (see arguments page 13) this is found persuasive, and the claim rejections are withdrawn. Therefore claims 1-12 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentry et al (US 6,616,831).
Regarding claim 13, Gentry teaches a system capable of solvent separation for distillation (See title, abstract), Gentry teaches the system comprises first distillation column 20 with supply line (inlet arrow) top solvent recovery (top outlet arrow) first bottom discharge line (bottom outlet arrow); second distillation column 30 with supply line (inlet arrow) top solvent recovery (top outlet arrow) second bottom discharge line (bottom outlet arrow); third distillation column 10 with supply line (inlet arrow) configured to supply the first fraction and second fraction from the first and second distillation columns respectively (the streams are combined and fed to column 10), with overhead recovery (top outlet arrow) bottom recovery line (bottom outlet arrow) (see Fig 8, C11:L1-37), further references to ‘organic solvent’ and ‘high boiling compound A/B’ are material acted upon/intended use therefore the system is anticipated by Gentry, see MPEP 2114 and 2115.
However Gentry does not teach wherein the second distillation column supply line is independent of the first supply line.
The skilled artisan before the effective filing date of the invention knew that all industry distillation columns, as depicted in the schematic flow diagram of Fig 8 of Gentry, are operated with appropriate control components, such as valves, flowmeters, etc to ensure proper operation of the distillation column and ensure proper separation, therefore the two separate supply lines to the separate distillation columns 20, 30 of Gentry would, under broadest reasonable interpretation, be understood to be “independent” because they would have attendant control components to control the respective columns, as was standard before the effective filing date of invention.
Regarding claim 14, as seen in Fig 8 of Gentry, the second discharge line is connected to third supply line through first discharge line.
Regarding claim 15, Gentry anticipates all structural limitations of claim 13 and further limitations related to method of operation of the column fail to differentiate beyond Gentry, see MPEP 2114.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772